PER CURIAM.
Evelyn Coulter appeals the district court’s order dismissing her Federal Tort Claims Act action for lack of subject matter jurisdiction, Fed.R.Civ.P. 12(b)(1). We have reviewed the record and find no re*61versible error. Accordingly, we affirm for the reasons stated by the district court. See Coulter v. United States, No. CA-02-1645 (E.D.Va. Apr. 10, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED